DETAILED ACTION

The Amendment After Final filed by Applicant on 02/09/2022 is entered.

The AFCP 2.0 filed by Applicant on 02/09/2022 is entered.

Claims 1-15 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/09/2022 have been fully considered and they are found persuasive.

The rejection of claim 16-19, 22 and 23-28 under 35 U.S.C. 103 as being unpatentable over Farrar, Jr., et al., U.S. Patent No. 5,185,400 (hereinafter “Farrar”) in view of WO 02/22733 A2 (hereinafter “’733”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 16-19 and 21-29 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Farrar and ‘733. Farrar teaches a method for 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh